Citation Nr: 0812033	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than December 12, 
2003 for the assignment of an increased evaluation of 30 
percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted an increased rating of 30 percent 
for chronic bronchitis, assigning an effective date of 
December 12, 2003.  


FINDINGS OF FACT

1.  An October 2003 RO decision assigned an initial rating of 
0 percent for chronic bronchitis effective July 24, 1995.  
The veteran did not file an appeal within one year of this 
decision and it is now final.

2.  A December 12, 2003 VA examination report is considered 
an informal increased rating claim for chronic bronchitis; 
the evidence of record does not demonstrate that an increased 
rating for chronic bronchitis was factually ascertainable 
within one year prior to December 12, 2003. 


CONCLUSION OF LAW

The criteria for an effective date prior to December 12, 2003 
for an increased rating of 30 percent for chronic bronchitis 
are not met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.155, 3.157, 3.400, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2005, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was not subsequently readjudicated 
following provision of the notice; however, there also was no 
additional evidence submitted.  The veteran has not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  The letter 
specifically notified the veteran that in order to 
substantiate an earlier effective date claim, the evidence 
must show that he filed a claim on an earlier date, an 
informal claim was submitted at an earlier date, eligibility 
was due because of a change in the law, or the previous 
effective date for the claim was clearly and unmistakably 
erroneous.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  Since the determinative issue 
in this case is whether the record shows entitlement to an 
earlier effective date, a VA examination would serve no 
useful purpose.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Board granted service connection for chronic bronchitis 
in September 2003.  The RO effectuated this decision in 
October 2003 assigning a 0 percent rating, effective one day 
after separation from service on July 24, 1995.  

On December 12, 2003, the veteran was afforded a VA 
examination addressing his chronic bronchitis.  The RO 
subsequently granted a 30 percent rating for chronic 
bronchitis based on the findings in this examination report.  
The effective date assigned for the 30 percent rating was 
December 12, 2003.  The veteran appeals this action 
contending that the effective date should be the same date 
the original assignment of service connection became 
effective, July 24, 1995.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date. 38 C.F.R. § 3.400(o)(2).

The veteran did not appeal the October 2003 rating that 
assigned the initial 0 percent rating for chronic bronchitis.  
He submitted a notice of disagreement (NOD) for the February 
2004 rating decision which assigned a 30 percent rating, 
which NOD was filed within one year of the previous October 
2003 decision.  

Even if this notice of disagreement were to be considered as 
a disagreement with the initial rating decision in October 
2003, the veteran did not file his VA-Form 9 substantive 
appeal until December 2004, after receiving the statement of 
the case in September 2004.  This is outside the requirement 
to file an appeal within 60-days from the date of the 
statement of the case, and more than one year from the 
October 2003 rating decision.  Thus, the October 2003 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a).  

The December 12, 2003 VA examination report was used as an 
informal increased rating claim for bronchitis under 
38 C.F.R. § 3.157.  As the VA examination report/informal 
claim that ultimately lead to entitlement to an increased 
rating was dated on December 12, 2003, this is the proper 
effective date for the increased rating of 30 percent for 
chronic bronchitis.

Entitlement to an increased rating for chronic bronchitis was 
not factually ascertainable within one year prior to December 
12, 2003.  The veteran's chronic bronchitis is rated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6600, which evaluates 
the percentage of Forced Expiratory Volume in one second 
(FEV- 1) to predicted value, the ratio percentage of FEV-1/ 
Forced Vital Capacity (FVC), or the percentage predicted of 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).

The only evidence within one year of the December 2003 VA 
examination report includes May 2003 VA outpatient treatment 
reports, which note findings of dyspnea; but are otherwise 
unrelated to the chronic bronchitis.

Therefore, an effective date earlier than December 12, 2003 
for the assignment of a 30 percent rating for chronic 
bronchitis is not warranted in this case. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 


ORDER

Entitlement to an effective date earlier than December 12, 
2003 for the assignment of an increased evaluation of 30 
percent for chronic bronchitis is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


